DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/21 has been entered. Currently, claims 1-6 are pending.

Response to Arguments

Applicant’s arguments, see pages 5-8 of the remarks, filed 4/15/21, with respect to the rejection(s) of claim(s) 1 and 6 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe (US 2011/0075227) in view of Naoi (US 5,689,347) and Nakahara (US 2017/0003952).
Regarding claims 1 and 6, Watanabe discloses an image reading method which simultaneously reads both sides of a document and an image reading apparatus which simultaneously reads both sides of a document, the image reading apparatus comprising: 
a first reading section configured to read a first plane of the document in a unit of line (see Fig. 3 and paras 19 and 22-23, first CIS 210 scans a rear surface of a document); 
a second reading section configured to read a second plane which is a back side of the first plane of the document in a unit of line (see Fig. 3 and paras 19 and 25-26, second CIS 230 scans a rear surface of a document); 
a first controller configured to control the first reading section (see Fig. 3 and paras 19 and 22-25, first scanning control circuit 250 controls CIS 210); and 
a second controller configured to control the second reading section in accordance with an instruction issued by the first controller, an operation of the second controller being controlled by the first controller (see Fig. 3 and paras 19 and 22, 26-28, and 37-40, first scanning control circuit 260 controls CIS 230, if the number of lines indicated by counter 291 exceeds a predetermined threshold, the first scanning control circuit 250 controls the conveyance section 100 to stop conveying the original document so that the first CIS 210 temporarily stops scanning an image of the original document, when scanning control circuit 250 stops the conveyance and scanning processes from being performed the second CIS 230 also stops the scanning of the other side of the original document, thus the first scanning control circuit 250 controls the 260 by stopping the second CIS 230 from scanning the original document, the first scanning control circuit 250 may also slow the conveyance section 100 instead of completely stopping it and the same process would be performed to the second CIS 230 as the first CIS 210 based on the first scanning control circuit 250, thus first scanning control circuit 250 controls second scanning control circuit 260), 
wherein when determining stop of reading of the document, the first controller stops the reading performed by the first reading section after causing the first reading section to read a last line before the reading performed by the first reading section is stopped (see paras 36-40, it takes a predetermined length of time (scan-and-write period of time) by the first scanning control circuit 250 and the second scanning control circuit 260 to perform the scan-and-writing process to generate and write the predetermined number of lines' worth of scanned data, if the number of lines indicated by the first counter 291a exceeds a predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to stop conveying the original document so that the first CIS 210 temporarily stops scanning an image of the original document and after processes executed by the image processing circuit 290 have progressed and the number of lines indicated by the first counter 291a has fallen below the predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to restart conveying the original document and controls the first CIS 210 to restart scanning the image of the original document, the same process is used by the second counter 291c), and 
the second controller stops reading performed by the 45second reading section after causing the second reading section to read one line in response to the reading stop instruction (see paras 36-40 and 52, the same process, as described above in relating to the first counter 291a, is used by the second counter 291c, and this also applies to the completion of scanning of the document).
Watanabe does not disclose expressly the first controller and the second controller are connected together by a connection line configured to provide direct communication between 
Naoi discloses wherein when determining stop of reading of the document, the first controller stops the reading performed by the first reading section after causing the first reading section to read a last line before the reading performed by the first reading section is stopped and transmits a reading stop instruction to the second controller earlier than a timing when the first reading section reads the last line by a time difference corresponding to a delay generated in communication between the first and second controllers (see col 4 line 33-col 5 line 44, a delay between reading the first side or a second side of the document exists to aid in memory utilization).
Nakahara discloses the first controller and the second controller are connected together by a connection line configured to provide direct communication between the first controller and the second controller (see Figs. 3 and 6 and para 57, a first controller 301 is connected to a second 302 and third controller 303 to provide direct communication between the controllers).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the direct connection between a first and second controller, as described by Nakahara, and the time difference delay, as describe by Naoi, with the system of Watanabe. Watanabe discloses CPU 600 controls the first and second scanning control circuits (para 43). The CPU is used as a type of intermediary device. Based on the teachings of Nakahara it would have been obvious to one of ordinary skill in the art to modify Watanabe to have the first scanning control circuit directly communicate with the second scanning control circuit.
The suggestion/motivation for doing so would have been to allow high speed image capture without the need for increased memory capacity (col 3 lines 13-16 of Naoi). 
1 and 6.

Regarding claim 5, Watanabe further discloses the image reading apparatus comprising: 
a first storage configured to store data read by the first reading section (see Fig. 3, first memory 270); 
a second storage configured to store data read by the second reading section (see Fig. 3, second memory 275); and 
a transport section configured to transport the document (see paras 16 and 18, conveying section 100), 
wherein when at least one of the first and second storages is in a nearly-full state in which a free space is equal to or smaller than a predetermined amount, the first controller causes the transport section to stop transport of the document and determines that reading of the document is stopped after the transfer of the document is stopped (see paras 36-40, it takes a predetermined length of time (scan-and-write period of time) by the first scanning control circuit 250 and the second scanning control circuit 260 to perform the scan-and-writing process to generate and write the predetermined number of lines' worth of scanned data, if the number of lines indicated by the first counter 291a exceeds a predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to stop conveying the original document so that the first CIS 210 temporarily stops scanning an image of the original document and after processes executed by the image processing circuit 290 have progressed and the number of lines indicated by the first counter 291a has fallen below the predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to restart conveying the original document and controls the first CIS 210 to restart scanning the image of the original document, the same process is used by the second counter 291c).

Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe, Naoi, and Nakahara as applied to claim 1 above, and further in view of Kusunoki (US 2011/0267662).
Regarding claim 2, Watanabe discloses wherein the second controller causes the second reading section to repeatedly read the first line data, the second line data, and the third line data in this order from the second plane so as to repeatedly obtain a set of image data including the first line data, the second line data, and the third line data (see paras 22-28, a document is read on a line-by-line basis).
Watanabe, Naoi, and Nakahara do not disclose expressly wherein the first controller causes the first reading section to repeatedly read, from the first plane, first line data which is image data in a unit of line of a first color selected from among red, green, and blue, second line data which is image data in a unit of line of a second color selected from among red, green, and blue, and third line data which is image data in a unit of line of a third color selected from among red, green, and blue in this order, so as to repeatedly obtain a set of image data including the first line data, the second line data, and the third line data.
Kusunoki discloses wherein the first controller causes the first reading section to repeatedly read, from the first plane, first line data which is image data in a unit of line of a first color selected from among red, green, and blue, second line data which is image data in a unit of line of a second color selected from among red, green, and blue, and third line data which is image data in a unit of line of a third color selected from among red, green, and blue in this order, so as to repeatedly obtain a set of image data including the first line data, the second line data, and the third line data (see Figs. 2 and 7 and paras 18-19, 23, and 25, a document is read on a line-by-line basis and on a RGB color basis).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the RGB color line scanning technique, as describe by Kusunoki, with the system of Watanabe, Naoi, and Nakahara.

Therefore, it would have been obvious to combine Kusunoki with Watanabe, Naoi, and Nakahara to obtain the invention as specified in claims 2.

Regarding claim 3, Watanabe further discloses wherein when a timing when reading of the document is stopped coincides with a timing when the first reading section reads the first line data or the second line data, the first controller causes the first reading section to read the third line data included in the set including the first line data or the second line data in which the timing when the reading of the document is stopped coincides with the timing when the first reading section performs reading as a last line before the reading performed by the first reading section is stopped (see paras 22-28, 36-40, and 52, it takes a predetermined length of time (scan-and-write period of time) by the first scanning control circuit 250 and the second scanning control circuit 260 to perform the scan-and-writing process to generate and write the predetermined number of lines' worth of scanned data, if the number of lines indicated by the first counter 291a exceeds a predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to stop conveying the original document so that the first CIS 210 temporarily stops scanning an image of the original document and after processes executed by the image processing circuit 290 have progressed and the number of lines indicated by the first counter 291a has fallen below the predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to restart conveying the original document and controls the first CIS 210 to restart scanning the image of the original document, the same process is used by the second counter 291c).  
Regarding claim 4, Watanabe further discloses wherein when a timing when reading of the document is stopped coincides with a timing when the first reading section reads third line data, the first controller causes the first reading section to read third line data included in a set 250 and the second scanning control circuit 260 to perform the scan-and-writing process to generate and write the predetermined number of lines' worth of scanned data, if the number of lines indicated by the first counter 291a exceeds a predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to stop conveying the original document so that the first CIS 210 temporarily stops scanning an image of the original document and after processes executed by the image processing circuit 290 have progressed and the number of lines indicated by the first counter 291a has fallen below the predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to restart conveying the original document and controls the first CIS 210 to restart scanning the image of the original document, the same process is used by the second counter 291c).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677